Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 1 of 14 PageID #: 1965




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE



HOWARD WOODLIN,                       )
                                      )
            Petitioner,               )
                                      )
      v.                              )      Civil Action No. 18-782-CFC
                                      )
ROBERT MAY, Warden,                   )
and ATTORNEY GENERAL OF THE           )
STATE OF DELAWARE,                    )
                                      )
            Respondents. 1            )




                              MEMORANDUM OPINION

Howard Woodlin. Pro Se Petitioner.


Sean P. Lugg, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Respondents.




September 9, 2021
Wilmington, Delaware




1
 Warden Robert May replaced former Warden Dana Metzger, an original party to the
case. See Fed. R. Civ. P. 25(d).
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 2 of 14 PageID #: 1966




CONNOLLY, CHIEF JUDGE:

      Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 filed by Howard Woodlin. (D.I. 3) The State filed an Answer in

opposition. (D.I. 12) For the reasons discussed, the Court will deny the Petition.

I.    BACKGROUND

             [Petitioner] and Tammy Campbell (“Campbell”) are the
             parents of two children: Sarah, born in 2000, and Matthew,
             born in 2005. 2 While Sarah was living temporarily with
             Campbell's aunt, Barbara, Sarah disclosed to Barbara that
             she had been sexually assaulted by her father and that she
             had witnessed incidents of sexual contact between her
             parents.

             Barbara took Sarah to the CAC [Children’s Advocacy Center]
             in Kent County on September 24, 2007, and a recorded
             interview of then seven-year-old Sarah was conducted. Two
             days after the CAC interview, Campbell and [Petitioner] were
             arrested by the Delaware State Police. Campbell pled guilty
             to a charge of Rape in the Second Degree involving her
             daughter. Campbell was sentenced to twenty-five years of
             incarceration at Level V, suspended after serving ten years,
             for probation supervision.

             At [Petitioner’s] trial, Campbell testified that her daughter
             observed [Petitioner] licking her breasts on three occasions,
             and that Sarah saw Campbell touching [Petitioner’s] penis
             three times. Campbell also testified that her daughter told her
             that [Petitioner] had touched the child “in her vagina area.”
             While being interviewed by a Delaware State Police
             Detective, [Petitioner] stated that “whatever Campbell said is
             what happened.”

             Sarah testified at her father's 2008 trial. She acknowledged
             speaking with Klecan, the CAC forensic interviewer, about her
             father “[b]ecause he did something wrong to me.” Sarah did
             not want to describe what her father did “[b]ecause it's nasty.”
             After Sarah's direct trial testimony was completed, the

2
 Sarah and Matthew are pseudonyms. See Woodlin v. State, 3 A.3d 1084,1085 n.3
(Del. July 22, 2010).
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 3 of 14 PageID #: 1967




               videotaped CAC interview was admitted into evidence and
               played for the jury. There was no cross-examination.

Woodlin, 3 A.3d at 1085.

       On November 17, 2008, a Delaware Superior Court jury convicted Petitioner of

first-degree rape, dangerous crime against a child, three counts of endangering the

welfare of a child, first degree unlawful sexual contact, and first-degree indecent

exposure. See Woodlin, 3 A.3d at 1084. On January 27, 2009, the Superior Court

sentenced Petitioner to life in prison at Level V for the first-degree rape conviction, and

to “various periods of incarceration for the other convictions.” Id. The Delaware

Supreme Court affirmed Petitioner’s convictions and sentences on July 22, 2010. See

id. at 1089.

       In May 2011, Petitioner filed a pro se motion for post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). (D.I. 12 at 2; D.I. 13-1 at

5, Entry No. 52) On May 3, 2013, a Superior Court Commissioner issued a report

recommending the denial of the Rule 61 motion. See State v. Woodlin, 2017 WL

6948353, at *1 (Del. Super. Ct. July 18, 2017). Petitioner did not appeal that decision,

but filed a motion for appointment of counsel. See id. The Superior Court appointed

counsel to represent Petitioner in his Rule 61 proceeding. Post-conviction counsel filed

an amended Rule 61 motion (“amended Rule 61 motion”) in April 2016 and waived all

the grounds raised in Petitioner’s original pro se Rule 61 motion. See id.; (D.I. 12 at 2;

D.I. 13-1 at 7, Entry No. 79; D.I. 12-1 at 20-21) A Superior Court Commissioner issued

a Report in July 2017 recommending the denial of Petitioner’s amended Rule 61

motion. See. Woodlin, 2017 WL 6948353, at *5. In September 2017, the Superior

                                             2
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 4 of 14 PageID #: 1968




Court adopted the Commissioner’s Report and Recommendation in its entirety and

denied Petitioner’s amended Rule 61 motion. See State v. Woodlin, 2017 WL 4023290,

at *1 (Del. Super. Ct. Sept. 12, 2017). The Delaware Supreme Court affirmed the

Superior Court’s judgment on April 12, 2018. See Woodlin v. State, 184 A.3d 842

(Table), 2018 WL 1770979, at *1 (Del. Apr. 12, 2018).

II.    GOVERNING LEGAL PRINCIPLES

       A. Antiterrorism and Effective Death Penalty Act of 1996

       Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) “to reduce delays in the execution of state and federal criminal sentences . . .

and to further the principles of comity, finality, and federalism.” Woodford v. Garceau,

538 U.S. 202, 206 (2003). Pursuant to AEDPA, a federal court may consider a habeas

petition filed by a state prisoner only “on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). AEDPA

imposes procedural requirements and standards for analyzing the merits of a habeas

petition to “prevent federal habeas ‘retrials’ and to ensure that state-court convictions

are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 693

(2002).

       B. Standard of Review

       If a state’s highest court adjudicated a federal habeas claim on the merits, the

federal court must review the claim under the deferential standard contained in 28

U.S.C. § 2254(d). Pursuant to § 2254(d), federal habeas relief may only be granted if

the state court’s decision was “contrary to, or involved an unreasonable application of,

clearly established federal law, as determined by the Supreme Court of the United
                                            3
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 5 of 14 PageID #: 1969




States,” or the state court’s decision was an unreasonable determination of the facts

based on the evidence adduced in the trial. § 2254(d)(1) & (2); see also Williams v.

Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn, 250 F.3d 203, 210 (3d Cir. 2001). A

claim has been “adjudicated on the merits” for the purposes of § 2254(d) if the state

court decision finally resolved the claim on the basis of its substance, rather than on a

procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir.

2009). The deferential standard of § 2254(d) applies even “when a state court’s order is

unaccompanied by an opinion explaining the reasons relief has been denied.”

Harrington v. Richter, 562 U.S. 86, 98 (2011). As explained by the Supreme Court, “it

may be presumed that the state court adjudicated the claim on the merits in the

absence of any indication or state-law procedural principles to the contrary.” Id. at 99.

       Finally, when reviewing a habeas claim, a federal court must presume that the

state court's determinations of factual issues are correct. See § 2254(e)(1). This

presumption of correctness applies to both explicit and implicit findings of fact, and is

only rebutted by clear and convincing evidence to the contrary. See § 2254(e)(1);

Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S.

322, 341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies

to factual issues, whereas the unreasonable application standard of § 2254(d)(2)

applies to factual decisions).

III.   DISCUSSION

       Petitioner asserts four Claims 3 in his timely-filed Petition: (1) the trial court failed


3
 For ease of analysis, the Court has renumbered the Claims without altering their
substantive arguments.
                                          4
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 6 of 14 PageID #: 1970




to “insure the proper procedures for introducing out of court testimony” under 11 Del.

Code § 3507; (2) defense counsel provided ineffective assistance by failing to request a

bill of particulars; (3) defense counsel provided ineffective assistance by failing to

introduce evidence concerning the victims’ Sexual Assault Nurse Examiner (SANE)

exam; and (4) defense counsel provided ineffective assistance by failing to move for a

judgment of acquittal.

       A. Claim One: Improper Foundation to Admit Statement Under Del. Code
          § 3507

       Pursuant to AEDPA, a federal court may consider a habeas petition filed by a state

prisoner only “on the ground that he is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). Claims based on errors of state

law are not cognizable on federal habeas review, and federal courts cannot re-examine

state court determinations of state law issues. See Mullaney v. Wilbur, 421 U.S. 684, 691

(1975) (“State courts are the ultimate expositors of state law.”); Estelle v. McGuire, 502

U.S. 62, 67-68 (1991) (“[It] is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.”).

       In Claim One, Petitioner contends that the “[t]rial court did not hold a voir dire to

insure the proper procedures for introduction of out of court testimony.” (D.I. 3 at 8)

Petitioner presented this same argument to the Delaware Supreme Court on direct

appeal, asserting that the victim’s trial testimony was inadmissible under § 3507

because the testimony “did not touch upon the events described in the CAC interview,”

and “she did not affirm the truthfulness of her prior recorded statement.” Woodlin, 3

A.3d at 1087. After thoroughly reviewing Claim One for plain error under § 3507, the

                                              5
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 7 of 14 PageID #: 1971




Delaware Supreme Court held that the “trial judge properly exercised his discretion in

admitting the child complaining witness’ prior out-of-court statement under section

3507.” Id. at 1089.

       As presented here and to the Delaware Supreme Court on direct appeal, Claim

One asserts an error of state law rather than a federal constitutional issue. Accordingly,

the Court will deny Claim One for failing to assert an issue cognizable on federal

habeas review.

       B. Claims Two, Three, and Four: Ineffective Assistance of Counsel

       In Claims Two, Three, and Four, Petitioner contends that defense counsel

provided ineffective assistance by failing to: (1) request a bill of particulars; (2) introduce

the findings of the SANE report; and (3) move for judgment of acquittal. The Delaware

Superior Court denied all three Claims as meritless, and the Delaware Supreme Court

affirmed that decision “on the basis of and for the reasons stated in the Commissioner’s

June 29, 2017 4 Report and Recommendation as adopted by the Superior Court in its

September 12, 2017 Order.” 5 Woodlin, 2018 WL 1770979, at *1. Given the state

courts’ adjudication of Petitioner’s ineffective assistance of counsel claims, Claims Two,




4
 The Commissioner’s Report and Recommendation is actually dated July 18, 2017, not
June 29, 2017. See Woodlin, 2017 WL 6948353.
5
 Although the record reveals that Petitioner did not present Claim Four to the Delaware
Supreme Court on post-conviction appeal, (D.I. 13-10), the State does not argue that
the Claim should be denied as procedurally barred. Rather, the State contends that the
argument is meritless. (D.I. 12 at 12) Given the State’s waiver of the procedural bar,
the Court will consider Claim Four under § 2254(d).

                                               6
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 8 of 14 PageID #: 1972




Three, and Four will only warrant habeas relief if the Superior Court’s 6 decision was

either contrary to, or an unreasonable application of, clearly established Supreme Court

precedent.

       The clearly established Supreme Court precedent governing ineffective

assistance of counsel claims is the two-pronged standard enunciated by Strickland v.

Washington, 466 U.S. 668 (1984) and its progeny. See Wiggins v. Smith, 539 U.S. 510

(2003). Under the first Strickland prong, a petitioner must demonstrate that “counsel’s

representation fell below an objective standard of reasonableness,” with

reasonableness being judged under professional norms prevailing at the time counsel

rendered assistance. Strickland, 466 U.S. at 688. Under the second Strickland prong,

a petitioner must demonstrate that “there is a reasonable probability that, but for

counsel’s error the result would have been different.” Id. at 687-96. A reasonable

probability is a “probability sufficient to undermine confidence in the outcome.” Id. at

688. A court many deny an ineffective assistance of counsel claim by only deciding one

of the Strickland prongs. See Strickland, 466 U.S. at 697.

       In order to sustain an ineffective assistance of counsel claim, a petitioner must


6
 The Superior Court Commissioner’s Report and Recommendation dated July 18, 2017
is the last state court decision containing a reasoned analysis. Consequently, the Court
references the July 18, 2017 Superior Court decision when analyzing Petitioner’s
arguments under § 2254(d). See Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018)
(reiterating that when a higher court affirms a lower court’s judgment without an opinion
or other explanation, federal habeas law employs a “look through” presumption and
assumes that the later unexplained order upholding a lower court’s reasoned judgment
rests upon the same grounds as the lower court judgment); Y1st v. Nunnemaker, 501
U.S. 797, 804 (1991) (under the “look through” doctrine, “where there has been one
reasoned state judgment rejecting a federal claim, later unexplained orders upholding
that judgment or rejecting the same claim rest upon the same ground.”).

                                             7
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 9 of 14 PageID #: 1973




make concrete allegations of actual prejudice and substantiate them or risk summary

dismissal. See Wells v. Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v.

Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987). Although not insurmountable, the

Strickland standard is highly demanding and leads to a “strong presumption that the

representation was professionally reasonable.” Strickland, 466 U.S. at 689.

       Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the

Superior Court correctly identified the Strickland standard as governing Petitioner’s

instant ineffective assistance of counsel contentions. See Woodlin, 2017 WL 6948353,

at *3. As a result, the Superior Court’s decision was not contrary to clearly established

federal law.

       The Court must also determine if the Superior Court reasonably applied the

Strickland standard to the facts of Petitioner’s case. See Harrington, 562 U.S. at 105-

06. When performing this inquiry, the Court must review the Delaware Supreme Court’s

denial of Petitioner’s ineffective assistance of counsel allegations through a “doubly

deferential” lens. Id. “[T]he question is not whether counsel's actions were reasonable,

[but rather], whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id. When assessing prejudice under Strickland, the

question is “whether it is reasonably likely the result would have been different” but for

counsel’s performance, and the “likelihood of a different result must be substantial, not

just conceivable.” Id. And finally, when viewing a state court’s determination that a

Strickland claim lacks merit through the lens of § 2254(d), federal habeas relief is

precluded “so long as fairminded jurists could disagree on the correctness of the state

court’s decision.” Id. at 101.
                                             8
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 10 of 14 PageID #: 1974




                1. Claim Two: Failure to request bill of particulars

         Petitioner contends that defense counsel provided ineffective assistance by

failing to request a bill of particulars, because it is “unclear from [the] indictment and

evidence put forth by the State whether Petitioner was convicted of separate actions or

whether he was convicted of charges stemming from the same incident, thus implicating

a claim of double jeopardy.” (D.I. 3 at 5) “A bill of particulars may be used to inform the

defendant of the nature of the charges so that he or she may prepare an adequate

defense, avoid surprise during trial and protect against any potential second prosecution

for the same offense.” United States v. Rosa, 891 F.2d 1063, 1065 (3d Cir. 1989); see

also State v. Hixon, 2019 WL 2289404, at *2 (Del. Super. Ct. May 23, 2019) (explaining

that a bill of particulars “provides supplemental information to an indictment and serves

as an additional safeguard protection for a defendant against unfair surprises at trial and

double jeopardy.”). While a bill of particulars “fills in any informational gaps missing in

the indictment which then allows the accused to develop his defense,” 7 a bill of

particulars may not be necessary “in instances where discovery or other matters in the

record (e.g., a preliminary hearing transcript) reveal a factual element of a charge.”

State v. Ginegaw, 2011 WL 880869, at *1 n.1 (Del. Super. Ct. Mar. 2, 2011). “No bill of

particulars is required if a defendant has been provided the requested information

sought through alternative sources.” State v. Banther, 1998 WL 283476, at *1 (Del.

Super Ct. Apr. 2, 1998). In the end, “the ultimate test of the appropriateness of a bill of

particulars is whether the information is necessary, not whether it is helpful to the



7
    See State v. Goldsborough, 2000 WL 706790, at *2 (Del. Super. Ct. Feb. 10, 2000).
                                           9
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 11 of 14 PageID #: 1975




defendant.” State v. Phillips, 2004 WL 909557, at *5 (Del. Super. Ct. Apr. 21, 2004)

(cleaned up).

       After reviewing Petitioner’s complaint about defense counsel’s failure to request

a bill of particulars within the context of the record and the applicable legal framework,

the Court concludes that the Superior Court did not unreasonably apply Strickland when

denying Claim Two. As an initial matter, defense counsel’s failure to request a bill of

particulars was not professionally unreasonable. In his Rule 61 affidavit, defense

counsel explained that he “had adequate information from other sources to gain

knowledge of the alleged crimes and did not require a Bill of Particulars.” Woodlin,

2017 WL 4023290, at *4; (D.I. 13-13 at 113) The record reveals that defense counsel

had information from at least three sources: the arrest warrant, the indictment, and the

victim’s recorded CAC interview. See (D.I. 13-11 at 15-24); Woodlin, 2017 WL

4023290, at *4. Notably, the 2007 arrest warrant alleged that, on or about July 30,

2007, Petitioner intentionally engaged in sexual intercourse with a child by “inserting his

penis into his 7 year old daughter’s vagina without the victim’s consent.” (D.I. 13-11 at

16) The other allegations of the 2007 arrest warrant contain similar explicit descriptions

of Petitioner’s unlawful sexual conduct involving the minor complaining witness. (D.I.

13-11 at 16-20) The enumeration of the charges in the arrest warrant and in the

November 5, 2007 nine-count indictment were sufficiently detailed and provided enough

information to apprise Petitioner of the specific illegal sexual conduct being alleged and

avoid prejudicial surprise. (D.I. 13-11 at 15-24)

       In addition, Petitioner does not identify any additional information a bill of

particulars could have provided that would have aided in preparing his defense or in
                                           10
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 12 of 14 PageID #: 1976




protecting him against double jeopardy. Therefore, Petitioner has failed to demonstrate

a reasonable probability that the outcome of his trial would have been different but for

defense counsel’s failure to request a bill of particulars.

       Accordingly, the Court will deny Claim Two for failing to satisfy the standard

articulated in § 2254(d).

              2. Claim Three: Failure to introduce SANE report

       Next, Petitioner contends that defense counsel provided ineffective assistance by

failing to introduce the findings of the written SANE report from the victim’s hospital

physical examination, because the SANE report noted there were no signs of physical

injury. (See D.I. 13-10 at 23-24) The Superior Court rejected this argument, opining:

              a review of the transcript of the preliminary hearing indicates
              that the nurse who performed the S.A.N.E. examination found
              evidence that could suggest both vaginal and anal penetration
              of the seven year-old victim. In light of this fact I conclude it
              was a perfectly reasonable trial strategy not to introduce the
              report. There clearly was no prejudice to [Petitioner]. I
              conclude this ground for relief is meritless.

Woodlin, 2017 WL 4023290, at *4.

       During closing argument on November 17, 2008, defense counsel stated:

              You heard from the police officer, and she testified that a
              medical exam, to her knowledge, was performed. Where are
              the results of that exam? Where is the doctor or nurse who
              performed it here to testify? Is it because the results don’t
              show anything? I don’t know. I can’t tell you that, but it’s a
              question I can ask you to reconcile. I can state that the State
              has produced no physical evidence to support any of the
              factual allegations today.

(D.I. 13-12 at 61) This excerpt shows that defense counsel was able to highlight the

State’s failure to produce any physical evidence even without the SANE report. Given

                                             11
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 13 of 14 PageID #: 1977




these circumstances, Petitioner has not demonstrated a reasonable probability that the

outcome of his proceeding would have been different but for defense counsel’s failure to

introduce the findings of the SANE report.

       Looking through the doubly deferential lens applicable to ineffective assistance of

counsel claims on federal habeas review, the Court concludes that the Superior Court

did not unreasonably apply Strickland in denying Petitioner’s instant argument for failing

to demonstrate prejudice. Therefore, the Court will deny Claim Three.

              4. Claim Four: Failure to move for judgment of acquittal

       In Claim Four, Petitioner contends that defense counsel provided ineffective

assistance by failing to move for judgment of acquittal. The Superior Court rejected this

argument as factually baseless, explaining that a “review of the trial transcripts reveals

that Trial Counsel did in fact move for Judgment of Acquittal.” Woodlin, 2017 WL

4023290, at *5.

       The record supports the Superior Court’s factual determination. At the

conclusion of the State’s case, defense counsel asserted that the State did not meet its

“prima facie case on several counts” (specifically, the first degree rape count), and then

argued:

              I would highlight there seems to be a discrepancy as to when
              this exactly happened. I’ve heard no testimony as to the exact
              day or time. I’ve heard discrepancies in location. I don’t
              believe, absent that, being able to establish the date and time
              and location with specificity, that the State can carry the
              burden.

(D.I. 13-12 at 15-16) The State responded that it had met its burden under the

applicable standard of “looking at the evidence in the light most favorable to the State.”

                                             12
Case 1:18-cv-00782-CFC Document 16 Filed 09/09/21 Page 14 of 14 PageID #: 1978




(D.I. 13-12 at 17) The State then argued that the date and time were not elements of

the offense, and that the victim’s testimony on the CAC tape established the location of

the offenses (the victim’s home) as well as the fact “that there was sexual intercourse

between herself and her father, that she is under the age of 16 and that he stands in a

position of trust, authority or supervision over the child.” (Id.) The trial court denied the

motion for judgment of acquittal after “[a]pplying the standard applicable.” (Id. at 17-18)

       Since defense counsel did, in fact, move for judgment of acquittal, Petitioner’s

instant allegation of ineffective assistance necessarily fails. Therefore, the Court will

deny Claim Four.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide

whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C.

§ 2253(c)(2). A certificate of appealability is appropriate when a petitioner makes a

“substantial showing of the denial of a constitutional right” by demonstrating “that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473,

484 (2000).

       The Court has concluded that the instant Petition does not warrant relief.

Reasonable jurists would not find this conclusion to be debatable. Accordingly, the

Court will not issue a certificate of appealability.

V.     CONCLUSION

       For the reasons discussed, the Court concludes that the instant Petition must be

denied. An appropriate Order will be entered.
                                          13
